DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-41 are pending. Claim 1, 10, 12-14, 18, 26-28, and 35 were amended in the response filed June 28, 2022.
Claims 21-25 and 36-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-21, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 A1 (cited by Applicant).
Claim limitation for claim 1
Prior art teaching
Analysis
An aprotic polar solvent formulation comprising
WO 2016/196976 A1 teaches stable formulations containing at least one therapeutic molecule solubilized in an aprotic polar solvent system (paragraphs [0019], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
a therapeutic agent
WO 2016/196976 A1 teaches that the therapeutic agent is provided in an amount up to its solubility limit and may be a peptide or small molecule (paragraphs [0019], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
an ionization stabilizing agent
WO 2016/196976 A1 teaches that formulation comprises an ionization stabilizing excipient (paragraphs [0019], [0030], [0031], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
an aprotic polar solvent
WO 2016/196976 A1 teaches that formulation comprises an aprotic solvent system such as DMSO (paragraphs [0019], [0041]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
from about greater than 15% v/v to about 50% v/v water
WO 2016/196976 A1 teaches that formulation comprises a total moisture content (% w/w) due to the contributions from both the residual moisture and the added moisture (paragraph [0058]-[0059]).

Claim 33 states that the water content is 0 to less than 15 wt %.

Example 4 reduces to practice formulations comprising 5 mg/ml glucagon in DMSO plus 3.2 mM HCl, 5.5 % mannitol, 1 % benzyl alcohol and added moisture 0, 1, 3 or 5% (paragraph [0166]; Table 5). The total moisture in the formulations is the sum of the residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol plus the added moisture.
The level of moisture disclosed in claim 33 of the prior art is close to the claimed range. MPEP § 2144.05(I) states: In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0084]-[0086]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.

The level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) is close to the claimed range of from about greater than 15% v/v to about 50% v/v.
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0084]-[0086]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.
wherein the formulation is compatible with a container and/or injection device flow path
WO 2016/196976 A1 teaches that formulation may be in a device for subcutaneous, intradermal, or intramuscular administration (e.g., by injection or by infusion) (paragraph [0087]). 
The prior art satisfies the claim limitation.


With respect to claims 2-3 and 21, the recited components of the device flow path refer to an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, because the prior art composition is the same as the claimed composition in all elements and close to the claimed amount of moisture, it must be suitable for the intended use.
With respect to claim 4, WO 2016/196976 A1 teaches that the therapeutic agent is a peptide (paragraphs [0019], [00102]-[00104]). In Example 4, the therapeutic agent is the peptide glucagon.
	With respect to claim 5, WO 2016/196976 A1 teaches that the peptide is present at a concentration from about 0.1 mg/mL up to the solubility limit of the peptide in the formulation (paragraph [0019]).
	With respect to claim 6, WO 2016/196976 A1 teaches that the peptide is glucagon or an analogue, or a combination thereof (paragraphs [0019], [00102]-[00104]; Example 4).
With respect to claim 7, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is present in an amount that maintains physical stability of the therapeutic agent (Example 4).
	With respect to claims 8 and 31-34, WO 2016/196976 A1 teaches that the ionization stabilizing excipient concentration is between 0.1 mM to 100 mM (paragraph [0019]). The concentration 1.8, 3.2, 5.6 and 10 mM are reduced to practice in Examples 2 and 4, which falls within the claimed range of claims 8 and 31-34.
	With respect to claims 9-10 and 29-30, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is a mineral acid mineral acids such as hydrochloric acid (HCl), nitric acid (HN03), and sulfuric acid (H2S04) (paragraphs [0019] and [0031]; Example 4 for HCl).
	With respect to claims 11 and 35, WO 2016/196976 A1 teaches that the aprotic solvent is DMSO (paragraphs [0019]; Example 4).
With respect to claim 12, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is HCl and the aprotic polar solvent is DMSO (Example 4).
With respect to claim 14, WO 2016/196976 A1 teaches that the formulation further comprises a preservative (paragraph [0139]). The preservative benzyl alcohol is reduced to practice in Example 4 and is present in an amount of 1% w/v, which falls within the claimed range.
With respect to claims 16-17, WO 2016/196976 A1 teaches that the formulation further comprises a disaccharide at 5% w/v, which falls into the claimed range, such as trehalose (Example 5; paragraph [0135]).
With respect to claims 18-20, WO 2016/196976 A1 is silent regarding the property of freezing point of the formulations disclosed in the Examples. Because the prior art compositions are the same as the claimed compositions in all elements and close to the claimed amount of moisture, burden is shifted to Applicant to establish that the prior art products do not necessarily or inherently possess the claimed freezing point. See MPEP § 2112(V).
With respect to claim 26, WO 2016/196976 A1 teaches a method of preparing the formulation comprising mixing at least one ionization stabilizing excipient, at least one aprotic polar solvent, glucagon and water (Example 4). The level of moisture disclosed in claim 33 of the prior art is close to the claimed range. MPEP § 2144.05(I) states: In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. The level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) is close to the claimed range of from greater than about 15% v/v to about 50% v/v. MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0087]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.
With respect to claims 13 and 27-28, the level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) and recited in claim 33 of the prior art (up to 15%) is close to the claimed range of from about 20% v/v to about 40% v/v. MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraph [0087]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 A1, as applied to claims 1-14, 16-21, and 26-35 above, in further view of WO 2009/024797 A1.
WO 2016/196976 A1 does not teach that the preservative is meta-cresol.
WO 2009/024797 A1 teaches glucagon formulations (abstract). WO 2009/024797 A1 teaches that formulations may comprise any preservative known in the art with meta-cresol and benzyl alcohol being commonly used in the art (p. 30, lines 7-10). WO 2009/024797 A1 teaches that a level of 0.1 to 0.6% meta-cresol or benzyl alcohol is typical (p. 30 lines 15-17). A formulation with 0.25 % meta-cresol is reduced to practice (Table 1). 
It would have been obvious to substitute the meta-cresol taught by WO 2009/024797 A1 for the benzyl alcohol in the formulation taught by WO 2016/196976 A1. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Response to Arguments
In the response filed June 28, 2022, Applicant traverses the rejection on the grounds that the amended claim range of water of greater than 15% to about 50% does not overlap with the prior art range in claim 33 of 0 to less than 15 wt %.
Applicant is correct that the amended range does not overlap with the prior art range. However, the claim is not obvious because the range disclosed in claim 33 of the prior art is close to the claimed range. 
MPEP § 2144.05(I) states: In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. 
In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0084]-[0086]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.
Next in the response filed June 28, 2022, Applicant traverses the rejection on the grounds that Example 4 of the ‘976 application refers to the total moisture of the formulations and that the presently claimed range does not overlap with the recited water content disclosed in the prior art.
On p. 8 Applicant states:
Notably, Table 5 of the '976 application refers to "Moisture (% v/v)" of the experimental samples and ¶ [0058] states that "moisture" content of the claimed formulations refers to "the total amount of water present in a given formulation" (emphasis added). Accordingly, Applicant respectfully submits that the 0, 1, 3, and 5% v/v in Example 4 of the '976 application refers to the total moisture of the experimental formulations

Applicant is misinterpreting Example 4 of the prior art. 
Example 4 reduces to practice formulations comprising 5 mg/ml glucagon in DMSO plus 3.2 mM HCl, 5.5 % mannitol, 1 % benzyl alcohol and added moisture 0, 1, 3 or 5% (paragraph [0166]; Table 5). See especially paragraph [0166], which is part of Example 4, and which states: “To these solutions were added varying concentrations of moisture...” The varying concentrations of moisture are indicated in Table 5. In addition to the added moisture, the compositions contain residual moisture associated with each of the other formulation components. Evidence for both added and residual moisture is found in paragraph [0058]-[0059].
Therefore, Example 4 reduces to practice formulations comprising 5 mg/ml glucagon in DMSO plus 3.2 mM HCl, 5.5 % mannitol, 1 % benzyl alcohol and added moisture 0, 1, 3 or 5% (paragraph [0166]; Table 5). The total moisture in the formulations is the sum of the residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol plus the added moisture.	
The level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) is close to the claimed range of from about greater than 15% v/v to about 50% v/v.
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0084]-[0086]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.
For these reasons, the rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654